BROSMAN, Judge
(concurring):
I am in close enough agreement with the author of the principal opinion to be able to concur outright.
II
Guilt of the crime of forgery must be predicated on a false signature or writing “which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice.” Uniform Code, Article 123, 50 USC § 717. In describing this offense, the Manual for Courts-Martial, United States, 1951, observes that, “As regards the apparent legal efficacy of the writing falsely made or altered, the writing must on its face appear to impose a legal liability on another, for example, a check or note, or to change a legal right or liability to the prejudice of another, as a receipt. The false making, with intent to defraud, of an instrument affirmatively invalid on its face is not forgery because it has no legal efficacy. . . . It is not forgery to make falsely or alter with intent to defraud a writing which does not operate to impose liability on another or change a legal right or liability to his prejudice, as, for example, would ordinarily be the case where a mere letter of introduction was involved.” Paragraph 202. In civilian courts, like courts-martial, it seems well-settled that, “A writing or instrument in order to constitute a forgery must possess *308some apparent legal efficacy.” 23 Am Jur, Forgery, §28; 37 CJS, Forgery, § 14.
To the prejudice of whom would the Navy “speed letter” before us here have operated had it been genuine ? Against whom could it possibly have created liability? The fictitious Major Ramsey, had he been in esse, would have been placed under no obligation by it — regardless of the truthfulness or falsity of its recitals. The communication did not purport to create rights of any nature against the United States; indeed its tenor was directly to the contrary. Therefore, if genuine, it would not have operated to the prejudice of the Government. Nor did it, of its own terms, purport to possess legal efficacy in terminating rights enjoyed by the recipient, “Mrs. Robert D. Lonon.” It was simply meant to serve as notice of a death, and, although genuine, would. have lacked the power to sever any right of hers to receive benefits — either death benefits or allotments payable to the spouse of a living military person. In short, and to my mind, the “speed letter” corresponds closely to the Manual’s example of “a mere letter of introduction” — and, within the intendment of both that source and an impressive array of civilian precedents, its making and utterance did not constitute forgery.
Like the Chief Judge, I am inclined to believe that this deficiency in the Government’s case is evident from the very language of the specification — purportedly laid under Article 123 — and that, therefore, it is on its face insufficient to allege forgery. Be that as it may, however, it is unmistakable that the evidence fails to support a finding of guilt of this offense.
Ill
Regardless of whether the original charge was insufficient to allege an offense, or whether, although sufficient, the offense stated therein served to duplicate that set out in the additional charge, I must reach the conclusion that the maximum penalty imposable runs to no more than five years’ confinement. As the Chief Judge has pointed out, the court-martial appears to have given consideration to the circumstance that all offenses alleged stemmed from a single act. Thus, in all likelihood its members approached the problem of sentencing exactly as they would have done had they been informed that five years’ confinement constituted the maximum punishment lying within their power — this being the limit for both forgery and a violation of 18 USC § 1341. At the same time, like Judge Quinn, I would dispel all doubt by returning the case to a board of review for reconsideration of sentence.